UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7372



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES EDWARD THOMAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-299, CA-00-206-3-1-V)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Thomas, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Edward Thomas seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and denying reconsideration of that order.                 We have

reviewed the record and the district court’s orders and find no

reversible       error.     Accordingly,      we    deny   a    certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.*       United States v. Thomas, Nos. CR-97-299; CA-00-

206-3-1-V (W.D.N.C. Apr. 23 & July 19, 2001).                  We dispense with

oral       argument   because   the   facts   and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      DISMISSED




       *
       To the extent Thomas attempts to argue issues not raised in
his § 2255 motion, those issues are not considered here because he
has not shown exceptional circumstances. See Muth v. United States,
1 F.3d 246, 250 (4th Cir. 1993).


                                        2